Dismiss and Opinion Filed September 17, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00757-CR

                  REGINALD ARLEIGH NOBLE, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F00-50025-K

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      On August 19, 2020, Reginald Arleigh Noble filed a notice of appeal of the

trial court’s December 6, 2000 judgment, stating he is appealing the “trial court’s

jurisdictional defect – void judgment.” Attached to the notice of appeal are several

documents, including appellant’s Motion for Leave to File Original Petition for Writ

of Habeas Corpus. For the reasons that follow, we dismiss this proceeding.

      Appellant was convicted of aggravated sexual assault of a child and sentenced

to life in prison. His conviction was affirmed on direct appeal. See Noble v. State,

No. 08-01-00035-CR, 2002 WL 221886 (Tex. App.—El Paso Feb. 4, 2002, pet.

ref’d) (not designated for publication).
      In his August 2020 notice of appeal, appellant claims that Criminal District

Court No. 4 lacked jurisdiction to convict him in 2000. Thus, although entitled a

notice of appeal, appellant is attempting to collaterally attack a final criminal

conviction. As we have repeatedly informed appellant, this falls within the scope of

a post-conviction writ of habeas corpus under article 11.07 of the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07. “It is well

established that only the Court of Criminal Appeals possesses the authority to grant

relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction.” Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–

18 (Tex. Crim. App. 2013) (quoting Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.

Crim. App. 1985) and citing TEX. CODE CRIM. PROC. art. 11.07 § 5); see Ater v.

Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.

proceeding). “Article 11.07 contains no role for the courts of appeals; the only courts

referred to are the convicting court and the Court of Criminal Appeals.” In re

McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding). Despite appellant’s repeated attempts to raise this issue in this Court,

we lack jurisdiction.

      Finally, we note that even if we were to treat it appellant’s document as a

notice of appeal, his appeal would be dismissed as untimely. See TEX. R. APP. P.

26.2(a) (absent timely filed motion for new trial, notice of appeal must be filed

within 30 days after day sentence is imposed).

                                         –2–
      We dismiss this appeal for want of jurisdiction.




                                          /Bill Pedersen, III//
200757f.u05                               BILL PEDERSEN, III
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

REGINALD ARLEIGH NOBLE,                     On Appeal from the Criminal District
Appellant                                   Court No. 4, Dallas County, Texas
                                            Trial Court Cause No. F00-50025-K.
No. 05-20-00757-CR         V.               Opinion delivered by Justice
                                            Pedersen, III. Justices Whitehill and
THE STATE OF TEXAS, Appellee                Reichek participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 17th day of September, 2020.




                                      –4–